Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Geneva B. Livingston appeals the district court’s order upholding the Commissioner’s denial of Livingston’s application for disability benefits and supplemental se*160curity income. Our review of the Commissioner’s determination is limited to evaluating whether the findings are supported by substantial evidence and whether the correct law was applied. See Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.2015). We have thoroughly reviewed the parties’ briefs, the administrative record, and the joint appendix, and we discern no reversible error. Accordingly, we affirm the district court’s judgment. Livingston v. Colvin, No. l:ll-cv-00501, 2014 WL 4850447 (M.D.N.C. Sept. 29, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.